[Cite as Hachten v. Ohio Univ., 2020-Ohio-4903.]




SUE A. HACHTEN                                     Case No. 2019-01050PQ

       Requester                                   Judge Patrick M. McGrath

       v.                                          JUDGMENT ENTRY

OHIO UNIVERSITY

       Respondent

        {¶1} On April 17, 2020, a special master issued a report and recommendation
(R&R) regarding a public-records dispute in this case. The special master recommends
that the court (1) find that requester’s claim is moot as to records provided by
respondent during litigation, (2) issue an order denying requester’s claim for disclosure
of additional information from the remaining, redacted records, and (3) assess court
costs to requester.
        {¶2} Neither party has filed timely written objections to the R&R, as permitted by
R.C. 2743.75(F)(2) and tolled by 2020 Am.Sub.H.B. No. 197.                 Pursuant to R.C.
2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} Upon review of the special master’s R&R of April 17, 2020, the court
determines that there is no error of law or other defect evident on the face of the R&R.
The court adopts the special master’s R&R, including the special master’s findings of
fact, conclusions of law, and recommendations contained in the R&R. Judgment is
rendered
Case No. 2019-01050PQ                       -2-                                    ENTRY


in favor of respondent. Court costs are assessed against requester. The clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge

Filed August 11, 2020
Sent to S.C. Reporter 10/12/20